                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-02290-NRN

JORDON MACDONALD, on behalf of himself and all similarly situated persons,

Plaintiff,

v.

COVENANT TESTING TECHNOLOGIES, LLC,

Defendant.

                                   ORDER ON
                       PLAINTIFF’S MOTION FOR APPROVAL
                     OF HOFFMAN-LAROCHE NOTICE (DKT. #24)


N. Reid Neureiter
United States Magistrate Judge

        This matter is before the Court on Plaintiff’s Motion for Approval of Hoffman-

LaRoche Notice (Dkt. #24). This case was directly assigned to the undersigned

Magistrate Judge pursuant to D.C.COLO.LCivR 40.1(c), and the parties consented to

Magistrate Judge jurisdiction pursuant to D.C.COLO.LCivR 40.1(c) and 28 U.S.C. §

636(c) (Dkt. #9).

        The Court has reviewed and carefully considered Plaintiff’s motion (Dkt. #24),

Defendant’s Response in Opposition (Dkt. #26), Plaintiff’s Reply (Dkt. #27), and the

exhibits attached to these briefs. The Court also heard oral argument at a hearing held

on April 10, 2019 (Dkt. #28), has taken judicial notice of the Court’s case file, and

considered the applicable Federal Rules of Civil Procedure, statutes, and case law.

        Being fully informed, and for the reasons discussed below, it is ORDERED that

Plaintiff’s Motion is GRANTED in part and DENIED in part without prejudice.
       I.             Background1

              Defendant Covenant Testing Technologies, LLC (“Covenant”) is an oilfield

service company that provides flowback and well-testing services in Colorado and

Texas. Plaintiff Jordan MacDonald is a former Covenant employee who provided testing

services primarily in Weld County, Colorado.

              According to Mr. MacDonald, he frequently was required to work more than

twelve (12) hours each day and/or more than forty (40) hours each work week, but was

not compensated at the time and a half rate for all of his overtime hours, as required

under the Fair Labor Standards Act, 29 U.S.C. §§ 201–219 (“FLSA”). Mr. MacDonald

alleges that other current and former Covenant employees, who are similarly situated to

him, also were not properly compensated for all of their overtime hours in violation of

the FLSA. He thus seeks certification of an FLSA “opt-in” collective action pursuant to

29 U.S.C. § 216(b) to recover damages and backpay for all such employees.2

              Mr. MacDonald has identified two specific Covenant overtime pay policies that

allegedly violate the FLSA. First, he asserts that Covenant paid him and other

employees a “per diem” amount in excess of their reimbursable business expenses, and

that this per diem was actually additional compensation that should have been included

in his and other employees’ overtime rate. Second, Mr. MacDonald alleges that



                                                            
1
 The facts below are taken from Mr. MacDonald’s First Amended Class and Collective
Action Complaint (Dkt. #16), Defendant’s Objections and Responses to Plaintiff’s First
Set of Discovery Responses (Dkt. #24-1), and the parties’ briefing on the motion.
2
 Mr. MacDonald also brings state law claims alleging violations of the Colorado Wage
Claim Act, Colo. Rev. Stat. §§ 8-4-101–123, and the Colorado Minimum Wage Act,
Colo. Rev. Stat. §§ 8-6-101–119. These claims are not germane to his Hoffman-
LaRoche notice motion, and therefore the Court does not address them.
                                                               2
 
Covenant failed to properly calculate his and other employees’ overtime hours.

Specifically, Mr. MacDonald alleges that Covenant required him to pick up and drop off

fellow workers, and drive them to and from worksites, but failed to pay him overtime for

this pre- and post-shift drive time.

    II.      Legal Standard

          The FLSA governs the payment of minimum wages and overtime compensation

between an employer and its employees. See 29 U.S.C. §§ 206–207. Under the FLSA,

a covered employer must pay its employees for the time that it employs them, and

generally requires covered employers to compensate employees for work exceeding

forty hours in a work week, or twelve hours in any given day. See 29 U.S.C. §§ 206(a),

207(a). The required overtime compensation is one and one-half times an employee’s

“regular rate” of pay. 29 U.S.C. § 207(e).

          Section 216(b) of the FLSA authorizes private individuals to recover damages for

violations of minimum wage and overtime provisions. It provides, in relevant part, that

“[a]n action to recover the liability [for unpaid overtime compensation, retaliation, and

liquidated damages] may be maintained against any employer . . . in any Federal or

State court of competent jurisdiction by any one or more employees for and in behalf of

himself or themselves and other employees similarly situated.” 29 U.S.C. § 216(b). The

FLSA thus gives plaintiffs the opportunity to proceed collectively; which, in turn, allows

“plaintiffs the advantage of lower individual costs to vindicate rights by the pooling of

resources.” Hoffmann–La Roche Inc. v. Sperling, 493 U.S. 165, 170 (1989) (interpreting

the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621-634, which

explicitly incorporates the collective action provisions of the FLSA).



                                              3
 
              Unlike class action members under Fed. R. Civ. P. 23, plaintiffs who wish to

participate in a FLSA collective action must expressly opt in to the action in writing. 29

U.S.C. § 216(b) (“No employee shall be a party plaintiff to any such action unless he

gives his consent in writing to become such a party and such consent is filed in the

court in which such action is brought.”). See also In re Am. Family Mut. Ins. Co.

Overtime Pay Litigation, 638 F. Supp. 2d 1290, 1298 (D. Colo. 2009). “FLSA action

claimants [also] retain the right to separately pursue their rights and are only bound by

the outcome of the collective action if they expressly choose to join in the

litigation.” Slaughter v. Sykes Enterprises, Inc., No. 17-CV-02038-KLM, 2018 WL

1556881, at *1 (D. Colo. Mar. 12, 2018) (citing Genesis Healthcare Corp. v. Smith, 569

U.S. 66, 74 (2013)).

              In Thiessen v. General Electric Capital Corp., the United States Court of Appeals

for the Tenth Circuit (“Tenth Circuit”) approved a two-step, case-by-case process,

known as an ad hoc approach, for determining whether putative collective members are

“similarly situated” to the named plaintiff. 267 F.3d 1095, 1105 (10th Cir. 2001).3

Pursuant to this approach, at the initial “notice stage”—where we are in this case—the

trial court determines whether the plaintiff has asserted “substantial allegations that the

putative class members were together the victims of a single decision, policy, or

plan.” Id. at 1102 (also noting that, “[u]nfortunately, § 216(b) does not define the term




                                                            
3
 Thiessen, like Hoffman-LaRoche, involved a collective action under the ADEA.
Because the ADEA “expressly borrows the opt-in class [collective] action mechanism”
set forth in § 216(b), courts routinely apply Thiessen to FLSA collective actions. Id. at
1102. See, e.g., Kaiser v. At The Beach, Inc., 2010 WL 5114729, at *4 n.9 (N.D. Okla.
Dec. 9, 2010); Brown v. Money Tree Mortg., Inc., 222 F.R.D. 676, 679 (D. Kan. 2004).
                                                               4
 
‘similarly situated.’”). The Thiessen court concluded that “[a]rguably, the ad hoc

approach is the best . . . because it is not tied to the Rule 23 standards.” Id. at 1105.

              During the second stage—which is “[a]t the conclusion of discovery,” and “often

prompted by a motion to decertify”—the court applies a stricter standard to determine

whether the action should continue as a collective action. Id. at 1102-03. At the second

stage, the “court reviews several factors, including ‘(1) disparate factual and

employment settings of the individual plaintiffs; (2) the various defenses available to

defendant which appear to be individual to each plaintiff; (3) fairness and procedural

considerations; and (4) whether plaintiffs made [any required filings] before instituting

suit.’” Id. at 1103 (quoting Vaszlavik v. Storage Tech. Corp., 175 F.R.D. 672, 678 (D.

Colo. 1997)).

              Numerous courts in this District have followed this ad hoc approach in

determining whether plaintiffs can move forward collectively under the FLSA. See,

e.g., Baldozier v. American Family Mut. Ins. Co., 375 F. Supp. 2d 1089, 1092 (D. Colo.

2005); but see Turner v. Chipotle Mexican Grill, Inc., 123 F. Supp. 3d, 1300, 1309 (D.

Colo. 2015) (rejecting the two-step ad hoc process in favor of an approach that

“presumptively allow[s] workers bringing the same statutory claim against the same

employer to join as a collective, with the understanding that individuals may be

challenged and severed from the collective if the basis for their joinder proves

erroneous.”)4



                                                            
4
  Mr. MacDonald argues the Court should apply the presumptive joinder standard
articulated by Judge Kane in Turner. (Dkt. #24 at 2-3.) The Court declines to do so, and
instead applies the first step in the two-step conditional certification process for FLSA
collective actions endorsed by Thiessen and other Tenth Circuit precedent.
                                                               5
 
    III.      Analysis

           A. Conditional, Initial Certification—the “Notice Stage”

           This case is at the initial “notice stage.” By seeking approval of his proposed

Hoffman-LaRoche Notice, Mr. MacDonald is asking the Court to conditionally certify this

case as a collective action pursuant to § 216(b) of the FLSA. With respect to initial or

conditional certification, the court determines whether plaintiffs are similarly situated for

purposes of sending notice to putative class members. Thiessen, 267 F.3d at 1102.

           Because this determination typically is made before much (if any) discovery has

been conducted, the plaintiff’s burden is light: he is required to provide “nothing more

than substantial allegations that the putative class members were together the victims of

a single decision, policy or plan.” Id. See also Stransky v. HealthONE of Denver, Inc.,

No. 11-cv-02888-WJM-MJW, 2012 WL 6548108, at *4 (D. Colo. Dec. 14, 2012). In

addition, “the court does not weigh evidence, resolve factual disputes, or rule on the

merits of [a] plaintiff[’]s claims,” but “need only consider the substantial allegations of the

complaint along with any supporting affidavits or declarations.” Avendano v. Averus, No.

14-cv-01614-CMA-MJW, 2015 WL 1529354, at *4 (D. Colo. Mar. 31, 2015) (citing Smith

v. Pizza Hut, Inc., Mo. 09-cv-01632-CMA, 2012 WL 1414325 (D. Colo. Apr. 21, 2012)).

           Accordingly, this is a “lenient” standard, Baldozier, 375 F. Supp. 2d at 1092,

“which typically results in conditional certification of a representative class.” Renfro v.

Spartan Comput. Servs., Inc., 243 F.R.D. 431, 432 (D. Kan. 2007). It should be kept in

mind, however, that “[t]hough this burden is modest, it is not non-existent, and it cannot

be satisfied simply by unsupported assertions.” Ward v. Express Messenger Sys., Inc.,

No. 17-cv-02005-NYW, 2018 WL 1604622, at *3 (D. Colo. April 3, 2018) (citation



                                                 6
 
omitted). For example, “[t]he court may deny conditional certification where the

complaint is wholly conclusory in nature, the supporting affidavit relies on hearsay from

unidentified sources, and the nature of the violation is rendered ambiguous by the

particular circumstances of the only names plaintiff.” Id.

       With these principles in mind, the Court turns to the merits of Mr. MacDonald’s

motion.

       1. Clarifying the Putative Collective Members

       According to his motion, Mr. MacDonald seeks to represent a class consisting of

“All current and former Well Testing and Production Operators who worked for

Defendant in the United States at any time from September 6, 2015 to present.” (Dkt.

#24 at 4.) In his Reply (Dkt. #27 at 2 n.2), and at the April 10, 2019 hearing, however,

Mr. MacDonald’s counsel clarified that Mr. MacDonald only seeks to represent a class

of current and former operators who worked for Covenant in Colorado and Texas.

       2. The Per Diem Pay Policy

       Mr. MacDonald claims that Covenant, under its per diem pay policy, failed to

include the per diem amount in overtime calculations, and thus failed to pay him and

other employees for all the time-and-one-half overtime they earned. Mr. MacDonald

alleges other Covenant operators are similarly situated because they were subject to

the same per diem pay policy.

       In response, Covenant asserts that Mr. MacDonald has not provided evidence

that he is similarly situated to other Covenant operators. (Id. at 2, 10-12.) Mr.

MacDonald, however, has offered Covenant’s own answers to interrogatories to support

his allegations (Dkt. #24-1.) Specifically, Covenant stated in these answers that “it paid



                                             7
 
a $39.00 per diem to Well Testing Operators and Production Operators for each day in

which they worked 12 hours or more to pay for meals, food, incidentals, and other

expenses.” (Id. at 5, 7.) It therefore is undisputed that, at this stage, Mr. MacDonald and

other Well Testing Operators and Production Operators were all subject to Covenant’s

per diem pay policy.

       Covenant’s primary objection appears to be that Mr. MacDonald has not

presented sufficient evidence (i.e. “substantial allegations”) that its per diem policy

“victimized him or anyone else.” (Dkt. #26 at 1, 8-10.) Covenant asserts there is no

evidence that “he did not have any reimbursable expenses, such that Covenant’s per

diem policy was unlawful,” and that his “own deposition reveals he did have such

expenses, as did others he worked with.” (Id. at 8.) But whether Covenant’s per diem

pay policy is unlawful, and whether the particular circumstances of other operators

subject to the per diem pay policy varied, are all questions for the second stage of

collective action certification, which occurs only after the parties can identify and

conduct discovery related to the opt-in plaintiffs. See Thiessen, 267 F.3d at 1103.

Ultimately, if the opt-in plaintiffs are not found to be similarly situated, then the collective

will not be certified.

       The Court thus finds that, at this initial notice stage, Mr. MacDonald has

presented substantial allegations that the putative collective members were subject to a

single decision, policy, or plan: Covenant’s per diem pay policy. As a result, the Court

GRANTS Mr. MacDonald’s motion to the extent it requests conditional certification of a

collective action consisting of all current and former Well Testing Operators and

Production Operators who worked for Covenant in Colorado or Texas, and who were



                                               8
 
subject to Covenant’s per diem pay policy, at any time from September 6, 2015 (three

years prior to the date on which the complaint was filed) to the present.

              3. The Travel-Time Pay Policy

              In his First Amended Class and Collective Action Complaint, Mr. MacDonald

asserts he “was required to pick up and drop off fellow workers and drive them to and

from worksites but was not paid overtime for these work hours.” (Dkt. #16 ¶ 8.) He also

states that he seeks to certify a class of current and former Covenant employees “who

were not paid for pre- and post-shift drive time.” (Id. at ¶ 11.) In his motion, Mr.

MacDonald alleges that Covenant “did not pay Operators for their drive time to and from

remote oilfield cites [sic].”5 (Dkt. #24 at 4.)

              Covenant argues these shifting and unsupported allegations are not “substantial”

enough to warrant conditional certification of a collective action. (Dkt. #26 at 6.)

Covenant also asserts that none of Mr. MacDonald’s statements “even allege a violation

of the FLSA because even traveling to ‘remote’ locations is not compensable under the

FLSA,” relying on the Tenth Circuit’s decision in Smith v. Aztec Well Serv. Co., 462 F.3d

1274 (10th Cir. 2006). The Court agrees with both arguments.

              Addressing the latter argument first, the Tenth Circuit unequivocally ruled that

travel time to and from well sites, even those “in remote locations hours away,” and

even if the employees were required to carpool, is not compensable “work” under the

FLSA. Id. at 1286-87. Indeed, such travel time is “clearly exclude[d] . . . from the scope

of the FLSA” by the Portal to Portal Act, 29 U.S.C. § 785.35—unless “active duties are


                                                            
5
  During his deposition, Mr. MacDonald clarified that the remote oil field sites to which
he refers were all located in Colorado, and were all “about an hour away from where
[he] live[d].” (Dkt. #26-2 at 11.)
                                                               9
 
performed during travel time,” i.e. “an activity which is so closely related to the work

which they and other employees perform, that it must be considered an integral and

indispensable part of their principal activities.” Id.

       In Smith, for example, the plaintiffs argued, albeit unsuccessfully, that their travel

to and from well sites should be deemed “integral and indispensable to their principal

activities” because they often transported equipment, and routinely discussed safety

and other “matters essential to their work.” Id. at 1288-90. But because there was no

evidence that they “spent the majority of their travel time engaged in these work-related

conversations,” and there was evidence that plaintiffs generally were free to spend their

travel time as they wished, such time was not compensable under the FLSA. Id. at 1291

(emphasis added).

       Here, unlike in Smith, Mr. MacDonald does not allege that any of his time

travelling to and from the well sites before and after work was spent engaged in work-

related activity—much less most of that time. As such, Mr. MacDonald’s allegations,

either those in his complaint or in his motion, do not state a viable FLSA claim. Mr.

MacDonald also conceded during his deposition that he has no knowledge concerning

how or whether Covenant operators in other Colorado districts (other than Greeley,

where he worked) or in other states were paid for drive time. (Dkt. #26-2 at 24.)

       As for Mr. MacDonald’s assertion that Covenant required him to drive other

Covenant employees to and from well sites, even assuming this time was compensable

under the FLSA (because most of the time was spent engaged in work-related

activities), Mr. MacDonald only alleges that he was required to do so; and during his

deposition, he could only identify the first name of one other operator, Austin, at



                                               10
 
Covenant’s Greely location, who allegedly was required to do so. (Dkt. #26-2 at 25.) Mr.

McDonald agreed he did not know whether any Covenant operators outside of Greeley

or in any other state were required to do so. (Id. at 26-29, 31.)

       Thus, with respect to Covenant’s alleged travel-time pay policy, the Court finds

that Mr. MacDonald has not presented substantial allegations that the putative collective

members were subject to a single decision, policy, or plan, much less one that violated

the FLSA. As a result, the Court DENIES without prejudice Mr. MacDonald’s request to

conditionally certify a collective action in relation to this alleged policy. Upon a more

substantial showing that Covenant operators were subject to a single travel-time

decision, policy, or plan, Mr. MacDonald may renew his request.

       4. Notice to the Conditional Class

       Once the Court concludes that conditional certification of a FLSA collective action

is appropriate, the Court may authorize plaintiff to disseminate a proper notice and opt-

in consent form to putative class members. Hoffmann-LaRoche, 493 U.S. at 169-70.

See also 29 U.S.C. § 216(b) (“No employee shall be a party plaintiff to any such action

unless he gives his consent in writing to become such a party and such consent is filed

in the court in which such action is brought.”). The Court has broad discretion regarding

the details of the notice sent to potential opt-in plaintiffs. Id. at 171. “The overarching

policies of the FLSA’s collective suit provisions require that the proposed notice provide

accurate and timely notice concerning the pendency of the collective action, so that

[potential plaintiffs] can make informed decisions about whether to participate.”

Whitehorn v. Wolfgang’s Steakhouse, Inc., 767 F. Supp. 2d 445, 450 (S.D.N.Y. 2011)

(internal citations and quotations omitted).



                                               11
 
       Mr. MacDonald has provided a proposed Notice (Dkt. #24-2), Covenant has

raised objections to the proposed Notice (Dkt. #26 at 15), and Mr. MacDonald has

agreed to modify the proposed Notice to reflect some but not all of Covenant’s

objections. (Dkt. #27 at 5-6.) The parties are directed to meet and confer regarding any

remaining differences they have in relation to the Notice, and to submit to the Court

within seven days of this Order a modified proposed Notice that is consistent with this

Order, and identifies any disputes that remain unresolved.

       Two issues remain for the Court to address: the date from which the class period

should extend back, and the method of notice to be provided potential plaintiffs.

       Concerning the first issue, Covenant argues that “the potential class period (and

list of potential plaintiffs) . . . should, at most, extend back three years from the date of

mailing of the class notice or the date on which conditional certification is granted.” (Dkt.

#26 at 15) (citing Norwood v. WBS, Inc., No. 15-cv-00622-MSK-KMT, 2016 WL

7666525, *3 (D. Colo. Sept. 29, 2016)). Mr. MacDonald, on the other hand, asks that

notice be issued three years back from the date on which this action was filed, to

September 6, 2015, to preserve the possibility of equitable tolling. (Dkt. #27 at 9.)

       The Court finds insightful the reasoning of Judge Raymond P. Moore, who

extensively addressed the issue of the temporal scope of opt-in plaintiffs and equitable

tolling in Valverde v. Xclusive Staffing, Inc., No. 16-cv-00671-RM-MJW, 2018 WL

4178532, at *3-*5 (D. Colo. Aug. 31, 2018). The Court thus adopts, as Judge Moore did

in Valverde, “the ‘wait and see’ approach as to any tolling,” and finds that “the issue of

equitable tolling may be raised later, if appropriate, and resolved then, as appropriate.”

Id. As a result, and “to ensure that notice is sent to those individuals who would fall



                                              12
 
within the potential group of opt-in plaintiffs if the statute of limitation is ultimately tolled,”

notice will be given to operators employed by Covenant on or after September 6, 2015,

or three years prior to the date on which the complaint was filed. Id. at 5.

          As for the method of notice, Mr. MacDonald asks the Court to distribute it by

United States mail, email, text messages, and postings at job sites. (Dkt. #27 at 7-9.)

According to Mr. MacDonald, “since oilfield workers are a transient population, notice by

U.S. Mail and e-mail alone creates a significant risk that notice will not be received.” (Id.

at 8.) Covenant objects to using all these methods, arguing that doing so is excessive

and intrusive, and that providing notice via U.S. Mail and email is sufficient. (Dkt. #26 at

15.)

          The Court finds that sending notice by U.S. Mail, email, and text message is

likely to “increase the probability of apprising collective action members of their rights.”

Lindsay v. Cutters Wireline Serv., Inc., No. 17-cv-01445-PAB-KLM, 2018 WL 4075877,

at *3 (D. Colo. Aug. 27, 2018). The Court will not, however, require Covenant to post the

notice at job-sites, because Mr. MacDonald has not presented any evidence “that

posting will reach a wider audience than mailing.” Nelson v. Firebirds of Overland Park,

LLC, No. 17-2237-JWL, 2018 WL 3023195, at *7 (D. Kan. June 18, 2018).

    IV.      Conclusion

          For the foregoing reasons, it is hereby

          ORDERED that Plaintiff’s Motion for Approval of Hoffman-LaRoche Notice (Dkt.

#24) is GRANTED IN PART and DENIED IN PART without prejudice. It is

          FURTHER ORDERED that:




                                                13
 
    1. This action shall be conditionally certified as a FLSA collective action

       pursuant to 29 U.S.C. § 216(b), and the class is defined as follows:

           All current and former Well Testing and Production Operators
           who worked for Covenant in Colorado or Texas at any time from
           September 6, 2015 to the present, and who received payments
           under Covenant’s per diem pay policy.

    2. The parties shall meet and confer and submit a revised proposed form of

       Notice within seven days of this Order, i.e., on or before April 25, 2019,

       which conforms with this Order and shall be subject to modification and

       approval by the Court. If the parties cannot resolve all disputes concerning

       the proposed notice, the parties shall identify in redline those sections of the

       proposed Notice that are in dispute, and shall submit a joint statement not to

       exceed six pages setting forth each side’s respective position concerning the

       dispute, which will be resolved by the Court.

    3. Within twenty-one days of the Court’s approval of the Notice, Covenant shall

       provide Plaintiff’s counsel with a list of all potential class members in a

       computer-readable format. The list shall include each potential class

       member’s dates of employment, location worked, last known U.S. Mail

       address(es), email address(es), and telephone number(s).

    4. Within twenty-one days of receiving this list from Covenant, counsel for

       Plaintiff shall send the Notice by First Class U.S. Mail, email, and text

       message to the last known address, email address, and telephone number of

       each of the individuals identified on the above-reference list.




                                         14
 
    5. Any individuals to whom notice is sent shall “opt in” by returning the

       necessary documents to Plaintiff’s counsel within sixty days from the date

       of the Notice.

    DATED: April 18, 2019

                                              BY THE COURT:




                                              N. REID NEUREITER
                                              United States Magistrate Judge




                                         15
 
